Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/27/2022 has been entered. Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-19 have been amended.  Claims 1-20 are pending in this application.

Response to Argument
Applicant's arguments for the amendment filed on 06/27/2022 with respect to claims 1, 8 and 15 rejection under 35 U.S.C 103 have been fully considered and persuasive. The rejection has been withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Watkins on 07/11/2022.
The application has been amended as follow:


AMENDMENTS TO THE CLAIMS
3. (Currently Amended) The method of claim 1, wherein determining the vulnerability score for each of the [[a]] plurality of plurality of 

4. (Currently Amended) The method of claim 3, wherein determining the vulnerability score for each of the [[a]] plurality of plurality of .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Giakouminakis et al. (U.S Pub No. 2016/0012236 A1, referred to as Giakouminakis) and Saurabh (U.S Patent No. 10,735,272 B1, referred to as Saurabh).

Giakouminakis discloses a security tool which can identify vulnerabilities in a computing system and determine a risk level of the vulnerabilities based on base and optional CVSS vectors and additional factors that represent the evolving nature of vulnerabilities. Likewise, the security tool can determine an overall risk for vulnerabilities, an asset, and/or a collection of assets that encompasses a global view of an asset's risk and/or collection of assets' risk business considerations of an entity that own and controls the asset and/or the collection of assets and the entity's associations.

Saurabh discloses a system for security intelligence automation using flows is disclosed. In various embodiments, a system includes a processor configured to provide a graphical user interface for at least one visual flow for threat ranking. The processor is further configured to render, in the graphical user interface, a visual flow interface for at least one of generating and configuring the at least one visual flow. The processor is further configured to provide, via the visual flow interface, a drag and drop ranking automation flow.
	
However, regarding claim 1, the prior art of Giakouminakis and Saurabh when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the vulnerability data includes identification of a plurality of vulnerabilities detected within the enterprise network; determining a vulnerability frequency and a machine frequency associated with each of the plurality of vulnerabilities; determining, a vulnerability score for each of the plurality of vulnerabilities based on the vulnerability frequency and an inverse of the machine frequency, to yield a plurality of vulnerability scores; and ranking the one or more vulnerabilities based on the plurality of vulnerability scores.”.

Regarding claims 8 and 15, the prior art of Giakouminakis and Saurabh when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the vulnerability data includes identification of plurality of vulnerabilities detected within the enterprise network; determine a vulnerability frequency and a machine frequency associated with each of the plurality of vulnerabilities; determine, a vulnerability score for each of the plurality of vulnerabilities based on the vulnerability frequency and an inverse of the machine frequency, to yield a plurality of vulnerability scores; and rank the plurality of vulnerabilities based on the plurality of vulnerability scores.”.

Claims 2-7 depend on claim 1, claims 9-14 depend on claim 8 and claims 16-20 depend on claim 15, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435